DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II (claims 3-6 and 8-9) in the reply filed on July 8, 2022 is acknowledged. Claims 1-2 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Non-elected claims 1-2 and 7 have been canceled.

Reasons for Allowance
Claims 3-6 and 8-9 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 3-4 and 8 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "the voltage adjuster performs the adjustment in such a manner that a gain factor of the photodiode in the second mode is lower than a gain factor of the photodiode in the first mode.”
Claims 5-6 and 9 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "the voltage adjuster performs the adjustment in such a manner that a multiplication factor of the avalanche photodiode in the second mode is lower than a multiplication factor of the avalanche photodiode in the first mode.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hasegawa (Patent No. US 10,094,786 B2) discloses an optical distance sensor including a foreign matter detector that utilizes a coaxial optical system for distance measurement as well as utilizing a first pulse and a second pulse respectively caused as an internal reflection of a front screen and as a reflection from a detection object for a detection of foreign matter deposit on the front screen based on a difference of light amounts between the first and second pulse.
Giacotto (Patent No. US 9,036,135 B2) discloses an electro-optical distance measuring device comprising an amplifier stage designed in such a way that it has a non-linear input-output characteristic.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/Primary Examiner, Art Unit 2878